Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6 and 8-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021, and January 31, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/028,964, filed on July 6, 2018.

Specification
The disclosure is objected to because of the following informalities: the priority section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,042,618. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim subsequent to successful authentication of the user: acquiring ear model data of the user's ear; and automatically updating the stored ear model for the user with the acquired ear model data.  The patent further claims wherein updating combines the acquired ear model data with the stored ear model data of the user and the ear model data is weighted.  The instant application further claims wherein successful authentication comprises successful authentication via an alternative mechanism than the biometric authentication system.  It would have been obvious to use an alternative authentication system other than biometric since sometimes biometrics can be faulty.  Using a traditional username/password or one-time code provides reliable authentication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrank (U.S. Patent No. 10,097,914) in view of Sheynblat (U.S. Patent Pub. No. 2018/0113673).

Regarding claims 1, 17, and 20, Petrank teaches a method in a biometric authentication system, the biometric authentication system for authenticating a user based on a comparison of an ear model, derived from a measured response to an acoustic stimulus applied to the user's ear, to a stored ear model for the user, the method comprising, subsequent to successful authentication of the user (col. 13, line 51 through col. 14, line 6, authentication continually takes place): acquiring ear model data of the user's ear (fig. 5, ref. num 508-510); and automatically updating the stored ear model for the user with the acquired ear model data (fig. 5, ref. num 516).
Petrank does not teach wherein successful authentication comprises successful authentication via an alternative mechanism than the biometric authentication system.
Sheynblat teaches wherein successful authentication comprises successful authentication via an alternative mechanism than the biometric authentication system (paragraph 0022).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine using an alternative authentication method, as taught by Sheynblat, with the method of Petrank.  It would have been obvious for such modifications because alternative authentication other than biometric improves reliability since sometimes biometrics can be faulty.  Using a traditional username/password or one-time code provides reliable authentication.

Regarding claim 2, Petrank teaches wherein the step of acquiring ear model data of the user's ear is subsequent to successful authentication of the user (col. 13, line 51 through col. 14, line 6, authentication continually takes place).

Regarding claim 3, Petrank teaches wherein the ear model data of the user's ear is acquired utilizing a personal audio device for generation of the acoustic stimulus and detection of the measured response (fig. 2A).

Regarding claim 4, Petrank teaches wherein the ear model data of the user's ear is acquired upon insertion of the personal audio device in the user's ear, or upon placement of the personal audio device adjacent to the user's ear (col. 14, lines 10-16).

Regarding claim 5, Petrank teaches wherein the step of acquiring ear model data of the user's ear is subsequent to successful authentication of the user, and wherein the step of acquiring the ear model data is responsive to a determination that the personal audio device has not been removed from the user's ear (col. 13, line 65 through col. 14, line 6).

Regarding claim 6, Petrank teaches wherein successful authentication comprises successful authentication with the biometric authentication system (fig. 5, ref. num 512-514).

Regarding claim 8, Petrank as modified by Sheynblat teaches wherein the alternative mechanism comprises one or more of: pin authentication; password or pass-phrase authentication; voice authentication (see paragraph 0022 of Sheynblat).

Regarding claim 9, Petrank teaches wherein voice authentication comprises authentication of one or more of: an air-conducted voice signal and a bone-conducted voice signal (col. 13, line 51 through col. 14, line 6).

Regarding claim 10, Petrank teaches wherein successful authentication comprises a determination that the air-conducted voice signal and the bone-conducted voice signal correspond (fig. 5, ref. num 512-514).

Regarding claim 11, Petrank teaches wherein the step of acquiring ear model data of the user's ear is prior to successful authentication of the user (fig. 4).

Regarding claim 12, Petrank teaches wherein updating comprises combining the acquired ear model data with the stored ear model for the user (fig. 7, ref. num 708).

Regarding claim 13, Petrank teaches wherein the acquired ear model data is weighted according to one or more quality metrics of the acquired ear model data for combination with the stored ear model for the user (col. 25, lines 1-14).

Regarding claims 14 and 18, Petrank teaches wherein the step of acquiring ear model data comprises: initiating generation of an acoustic stimulus for application to the user's ear; and extracting, as the ear model data, one or more features from a measured response of the user's ear to the acoustic stimulus (fig. 4, ref. num 404-410).

Regarding claim 15, Petrank teaches wherein the response is measured with a microphone of a personal audio device, and wherein the microphone is further operable as part of an active noise cancellation system (col. 3, lines 51-67).

Regarding claims 16 and 19, Petrank teaches wherein the one or more features are extracted from the measured response based on the acoustic stimulus (col. 30, lines 4-31).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433